Exhibit 10.3
     SECOND AMENDMENT AND WAIVER, dated as of August 28, 2009 (this
“Amendment”), to the Second Amended and Restated Sale and Servicing Agreement
dated as of June 16, 2009 (as amended by that certain First Amendment and
Consent dated as of July 14, 2009, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), by and
among CS Funding VII Depositor LLC, as the seller (the “Seller”), CapitalSource
Finance LLC, as the originator (the “Originator”), and as the servicer (the
“Servicer”), each of the Issuers from time to time party thereto (collectively,
the “Issuers”), each of the Liquidity Banks from time to time party thereto
(collectively, the “Liquidity Banks”), Citicorp North America, Inc., as the
administrative agent for the Issuers and Liquidity Banks thereunder (the
“Administrative Agent”), and Wells Fargo Bank, National Association, not in its
individual capacity but as the backup servicer (the “Backup Servicer”), and not
in its individual capacity but as the collateral custodian (the “Collateral
Custodian”). Terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.
     The parties hereto desire to amend the Agreement and waive certain
provisions of the Agreement in the manner provided herein.
     Accordingly, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
               Section 1. Amendments to the Agreement.
          Effective as of the Effective Date, the Agreement is hereby amended as
follows:
     (i) the definition of “Consolidated Tangible Net Worth” in Section 1.1
thereof is deleted and replaced as follows:
“Consolidated Tangible Net Worth”: As of any date of determination, the assets
less the liabilities of CapitalSource Inc. and its Consolidated Subsidiaries,
the CapitalSource Bank Entities and each Healthcare REIT Consolidated
Subsidiary, less intangible assets (including goodwill), less loans or advances
to stockholders, directors, officers or employees, plus an amount equal to the
lesser of (i) any valuation allowance established in accordance with FAS 109
relating to deferred tax assets and (ii) 270,000,000, all determined in
accordance with GAAP; provided, however, that if CapitalSource Inc.’s financial
statements as of such date include goodwill created as a result of the
CapitalSource Bank Transaction, then all such goodwill in an amount not to
exceed $200,000,000 shall be treated as a tangible asset for the purpose of this
definition; provided, further, however, that with respect to any Consolidated
Subsidiary, CapitalSource Bank Entity or Healthcare REIT Consolidated Subsidiary
that all of the shares of Capital Stock are not, directly or indirectly, owned
by CapitalSource Inc., then, with respect to any such Person, the Consolidated
Tangible Net Worth of such Person shall be calculated by multiplying the
Consolidated Tangible Net Worth of such Person by the percentage of the
aggregate proceeds that would be distributed to CapitalSource Inc., directly or
indirectly, upon the dissolution of such Person.
     (ii) the definition of “Pool Concentration Criteria” in Section 1.1 thereof
is amended by deleting clause (xv) thereof and inserting in lieu thereof the
following:
“(xv) [Intentionally Omitted];”
     (iii) the definition of “Rated Retained Securities” in Section 1.1 thereof
is deleted and replaced as follows:
“Rated Retained Securities”: Each of (i) the CapitalSource Commercial Loan Trust
Class E Floating Rate Deferrable Asset Backed Notes, Series 2006-1; provided
that such CapitalSource Commercial Loan Trust Class E Floating Rate Deferrable
Asset Backed Notes, Series 2006-1 shall

 



--------------------------------------------------------------------------------



 



not be Rated Retained Securities at any time that a “Principal Distributable
Shortfall” (as defined in the offering memorandum documentation for such notes)
shall have occurred and is continuing; and (ii) such other securities as agreed
upon by the Administrative Agent.
                 Section 2. Waiver.
            The parties hereto acknowledge and agree that, pursuant to Section
2.8 of the Agreement, Borrower was obligated to pay to the Administrative Agent
a Special Reduction Amount equal to $15,672,086.00 on the Special Reduction
Amount Date that occurred on July 27, 2009 (the “Applicable Special Reduction
Amount”). Pursuant to that certain Waiver dated as of July 27, 2009, that
certain Waiver Extension dated as of July 31, 2009, that certain Second Waiver
Extension dated as of July 31, 2009 and that certain Third Waiver Extension
dated as of August 7, 2009, the due date for payment of the Applicable Special
Reduction Amount was extended to August 28, 2009. The parties hereto hereby
agree that notwithstanding the provisions of Section 2.8, the Applicable Special
Reduction Amount shall be paid in installments as follows:
     (i) prior to the date hereof, a payment of $6,302,044.70 which is hereby
acknowledged as received by Administrative Agent;
     (ii) a payment of $4,685,020.65 concurrently with execution hereof;
     (iii) a payment of $2,342,510.33 on the earliest to occur of
(A) October 15, 2009, (B) the date which is two Business Days after the date on
which the aggregate amount of “Collateral Proceeds” (as defined in the Credit
Agreement as in effect on the date hereof) generated after the date hereof
pursuant to clause (c)(ii) of the definition of “Collateral Proceeds” in the
Credit Agreement (as in effect on the date hereof), equals or exceeds
$50,000,000, or (C) the date which is two Business Days after the earlier to
occur of (1) the date, if any, on which the aggregate outstanding loan amount
under the “Specified Loans” set forth on Exhibit A hereto exceeds for the two
previous Business Days the sum of (a) the “Maximum Aggregate Outstanding Amount”
set forth on Exhibit A hereto on any “Testing Date” set forth on Exhibit A
hereto, plus (b) 5% of the CSE Cash & Cash Equivalent Amount (as defined below),
and (2) the date, if any, on which the aggregate outstanding loan amount under
the “Specified Loans” set forth on Exhibit A hereto exceeds an amount equal to
sum of (a) the “Maximum Aggregate Outstanding Amount” set forth on Exhibit A
hereto on any “Testing Date” set forth on Exhibit A hereto plus (b) 10% of the
CSE Cash & Cash Equivalent Amount (as defined below) (any such occurrence of the
events set forth in this clause (iii)(C), the “Accelerated Payment Trigger”);
and
     (iv) a payment of $2,342,510.32 on the earliest to occur of (A) December 1,
2009, (B) the date which is two Business Days after the date on which the
aggregate amount of “Collateral Proceeds” (as defined in the Credit Agreement as
in effect on the date hereof) generated after the date hereof pursuant to clause
(c)(ii) of the definition of “Collateral Proceeds” in the Credit Agreement (as
in effect on the date hereof), equals or exceeds $100,000,000, or (C) the date
which is two Business Days after the date on which any Accelerated Payment
Trigger occurs.
In connection with clauses (iii)(C) and (iv)(C) above and the determination of
whether an Accelerated Payment Trigger has occurred, Seller and Servicer hereby
agree to deliver to Administrative Agent, on the first Business Day of each week
during August 2009, September 2009, October 2009 and November 2009 (and in any
event, no later than three Business Days after such dates), documentation
reasonably satisfactory to the Administrative Agent evidencing the aggregate
outstanding loan amount of the “Specified Loans” set forth on Exhibit A as of
such date and the CSE Cash & Cash Equivalent Amount for such date.
Upon receipt by the Administrative Agent of the amounts set forth in clauses
(i), (ii), (iii) and (iv) above in accordance with such clauses, Borrower shall
be deemed to have complied in full with its obligation to pay the Applicable
Special Reduction Amount in accordance with Section 2.8 of the Agreement.

2



--------------------------------------------------------------------------------



 



For the purposes hereof, “CSE Cash & Cash Equivalent Amount” for any “Testing
Date” set forth on Exhibit A means CapitalSource Inc.’s cash and cash
equivalents on such Testing Date (as would be reported as “Unrestricted Cash and
Cash Equivalents” in CapitalSource Inc.’s Credit Agreement covenant compliance
report if such report were prepared as of such Testing Date).
               Section 3. Representations and Warranties of the Seller and the
Servicer.
          Each of the Seller and the Servicer, jointly and severally, hereby
represents and warrants as of the date hereof as follows (which representations
and warranties shall survive the execution and delivery of this Amendment):
     (i) The representations and warranties of each of the Seller and the
Servicer set forth in the Agreement are true and correct on and as of such date,
after giving effect to this Amendment, as though made on and as of such date;
     (ii) Following the effectiveness of this Amendment, no event has occurred
and is continuing which constitutes a Termination Event or Unmatured Termination
Event;
     (iii) Each of the Seller and the Servicer is in compliance with each of its
covenants and agreements set forth in the Transaction Documents; and
     (iv) This Amendment has been duly executed and delivered by the Seller and
the Servicer and constitutes the legal, valid and binding obligation of the
Seller and Servicer, and is enforceable in accordance with its terms subject
(x) as to enforcement of remedies, to applicable bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally, from time to time in effect, and (y) to general
principles of equity.
               Section 4. Effective Date; Continued Effectiveness; Governing
Law; Counterparts.
(a) This Amendment shall become effective as of the time and date (the
“Effective Date”) when:
     (i) the Administrative Agent shall have received a counterpart of this
Amendment, duly executed and delivered on behalf of each of the parties hereto;
     (ii) the Administrative Agent shall have received the amounts payable on
the Effective Date pursuant to clause (i) of Section 2 hereof; and
     (iii) the Originator shall have paid all outstanding fees and expenses of
counsel to the Administrative Agent.
     (b) Nothing herein shall be deemed to be a waiver of any covenant, or
agreement contained in, or any Termination Event or Unmatured Termination Event
under the Agreement and each of the parties hereto agrees that all other
covenants and agreements and other provisions contained in the Agreement and the
other Transaction Documents as modified by this Amendment shall remain in full
force and effect from and after the date of this Amendment.
     (c) THIS AMENDMENT, AND THE AGREEMENT AS AMENDED BY THE AMENDMENT, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PROVISIONS THEREOF (OTHER THAN
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK).

3



--------------------------------------------------------------------------------



 



     (d) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts (including by facsimile or by
electronic mail in portable document format (pdf)), each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank.]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

          THE SELLER: CS FUNDING VII DEPOSITOR LLC
      By:   /S/ JEFFREY A. LIPSON         Name: Jeffrey A. Lipson        Title:
Senior Vice President and Treasurer      THE ORIGINATOR AND SERVICER:
CAPITALSOURCE FINANCE LLC
      By:   /S/ JEFFREY A. LIPSON         Name: Jeffrey A. Lipson        Title:
Senior Vice President and Treasurer     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          ISSUER: CHARTA, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,            as Attorney-in-Fact       
      By:   /S/ GERALD F. KEEFE         Name: Gerald F. Keefe        Title:
Authorized Signatory      ISSUER: CAFCO, LLC,
in its capacity as an Issuer
      By:   Citicorp North America, Inc.,            as Attorney-in-Fact       
  By:   /S/ GERALD F. KEEFE         Name: Gerald F. Keefe        Title:
Authorized Signatory     

[Signatures Continued on the Following Page]

 



--------------------------------------------------------------------------------



 



          LIQUIDITY BANK: CITIBANK, N.A.,
in its capacity as a Liquidity Bank
      By:   /S/ GERALD F. KEEFE       Name:   Gerald F. Keefe      Title:  
Authorized Signatory      THE ADMINISTRATIVE AGENT CITICORP NORTH AMERICA, INC.
      By:   /S/ GERALD F. KEEFE       Name:   Gerald F. Keefe      Title:  
Authorized Signatory   

 